DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As to claim 1, line(s) 3-4, it is unclear what the cited hardware declaration language" represents. The subject matter description of “hardware declaration language” in the specification is non-existent. For examination purposes, Examiner interprets “hardware declaration language” as “hardware description language” as in claim 20.
Claim 1 recites the limitation "the variable" in line(s) 8, 11. There is insufficient antecedent basis for this limitation in the claim. There are "one or more variables" anteceding this limitation in the claim. 
As to claims 4-6, 14, 15, and 20, they are objected for the same deficiency. 
Claim 1 recites the limitation "the logical expression" in line(s) 14-15. There is insufficient antecedent basis for this limitation in the claim. There is no "logical expression" anteceding this limitation in the claim. 
As to claims 14 and 20, they are objected for the same deficiency. 
Claim 1 recites the limitation "the results" in line(s) 16. There is insufficient antecedent basis for this limitation in the claim. There is only one "result" anteceding this limitation.

Claim 1 recites the limitation "the logic simulation" in line(s) 16. There is insufficient antecedent basis for this limitation in the claim. There are two "logic simulations" anteceding this limitation.
As to claims 2, 14, and 20, they are objected for the same deficiency. 
Claim 8 recites the limitation "the result of the expression" in line(s) 4. There is insufficient antecedent basis for this limitation in the claim. There is no "result of the expression" anteceding this limitation.
As to claims 12 and 17, they are objected for the same deficiency. 
Claim 2 recites the limitation "the input signal" in line(s) 4. There is insufficient antecedent basis for this limitation in the claim. There is no "input signal" anteceding this limitation in the claim. 
Claim 10 recites the limitation "the addition operation" in line(s) 5. There is insufficient antecedent basis for this limitation in the claim. There is no "addition operation" anteceding this limitation in the claim. 
As to claim 19, it is objected for the same deficiency.
Claim 12 recites the limitation "the number of required bits" in line(s) 5. There is insufficient antecedent basis for this limitation in the claim. There are two "number of required bits" anteceding this limitation.
Claim 12 recites the limitation "the division operator" in line(s) 5-6. There is insufficient antecedent basis for this limitation in the claim. There is no "division operator" anteceding this limitation in the claim. 
Claim 14 recites the limitation "the operation" in line(s) 13. There is insufficient antecedent basis for this limitation in the claim. There is a plurality of "operations" anteceding this limitation.
As to claim 20, it is objected for the same deficiency.

Claim 16 recites the limitation "the non-transitory storage medium of claim 1" in line(s) 1. There is insufficient antecedent basis for this limitation in the claim. There is no "non-transitory storage medium of claim 1" anteceding this limitation in the claim. 
Claim 16 recites the limitation "the instructions" in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. There are no "instructions" anteceding this limitation in the claim. 
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peer Johannsen, (Johannsen hereinafter), U.S. Pre–Grant publication 20020138812, taken in view of Sébastien Bardin and Philippe Herrmann, (Bardin hereinafter) "OSMOSE: automatic structural testing of executables", and further in view of Mahesh A. Iyer, (Iyer hereinafter), U.S. Pre–Grant publication 20150040107.
As to claim 1, Johannsen discloses a method… (see "[0006]… method") comprising: receiving a specification of the circuit design, the specification using a hardware declaration language (see "[0003]… circuit designs are usually defined in terms of Register-Transfer-Level (RTL) specifications, for example, coded in hardware description languages (HDL's) like VHDL or Verilog")… identifying an expression in the specification of the circuit design (see "expression" as equation, "[0084]… the RTL representation of design, 410, and property is translated into a system E, 412, of equations of bitvector terms"), the expression specifying an operation based on one or more variables, wherein the specification of the circuit design includes a declaration of the variable; identifying a set of required bits for a variable used in the expression, wherein the number of required bits is less than the number of bits specified in the declaration of the variable (see "[0044] The reduced RTL… internal bit-level representation… contains a bit-level variable for each bit of each word-level signal of the RTL representation, and, depending on the degree of reduction of the signal widths, now can contain significantly less variables for the reduced RTL")…
While Johannsen discloses identifying an expression in the specification of the circuit design, Johannsen fails to disclose performing, by a processor, bit-level constraint solving using the expression by limiting the operation to the set of required bits.
Bardin discloses performing, by a processor, bit-level constraint solving using the expression by limiting the operation to the set of required bits (see "6. Bit-level Constraint solving The concolic procedure requires a solver for the quantifier-free fragment of bit-vector theory. This solver relies on a generic solving technique, namely Constraint Programming… constraint propagation mechanisms reduce variable domains at each step of the search through propagation rules (or propagators), removing values of the domain of a variable which are not involved in any solution of the constraint" in page 17, 1st and next to last paragraphs).
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Bardin with Johannsen, because Bardin points out about bit-vector solving, that in his approach bit-vectors are seen as integer variables and constraints are encoded as integer constraints. It turns out that his method performs better on arithmetic-oriented problems than on bitwise-oriented problems, and as a result, Bardin reports that his solver avoids bit-blasting through delayed computation and specific optimisations. Moreover, it relies on a bounded arithmetic solver optimised for constraints over very large domains, incorporating state-of-the-art technologies such as congruence domains and global constraints to detect quickly unsatisfiable parts of the search space (see page 27, next to last paragraph to page 28, 1st paragraph).
While Johannsen discloses identifying an expression in the specification of the circuit design, Johannsen and Bardin fail to disclose for execution of expressions in logic simulation of a circuit design… receiving a request to perform logic simulation of the circuit design… determining a result of logic simulation based on the processing of the logical expression; and sending the results of the logic simulation for display.
Iyer discloses for execution of expressions (see "[0097] Let the delays from pin A to output pins 01, 02, and F1, be f1, f2, and f3,respectively. Delay f1 can be expressed as follows… [0099]… f2 can be expressed as follows… and, f3 can be expressed as follows…") in logic simulation of a circuit design (see "[0076]… a discretized delay model models the delay for a timing arc of a library cell")… receiving a request to perform logic simulation of the circuit design (see "Constraints Solvers [0019] Functional verification of complex designs largely relies on the use of simulation… In a constraints-based verification methodology, constraints are used to model the environmental restrictions (e.g., restrictions on input stimulus values, etc.) of the Design Under Verification (DUV)… [0020]… When control is handed over to the simulator")… determining a result of logic simulation based on the processing of the logical expression (see "[0106]… Modeling the gate-sizing optimization problem can involve collecting (e.g., by retrieving values stored in memory locations) circuit information (e.g., capacitance values, resistance values, logical effort values, electrically connectivity information between different circuit elements, etc.) for the selected portion of the circuit design, and constructing expressions for determining values of entities (e.g., delay values) that are required during optimization"); and sending the results of the logic simulation (see "[0083]… a new generic numerical delay model can be determined for each cell type based on the specific numerical delay models corresponding to the subset of library cells. These generic numerical delay models are "new" because they are based on the subset of library cells as opposed to being based on the set of library cells that were used in operation 204 to determine the generic numerical delay models. Output 210, i.e., the subset of library cells with their specific numerical delay models and optionally the new generic numerical delay models for the library cell types") for display (see "[0118]… Computer system 602 can be coupled with display 614").
Johannsen, Bardin, and Iyer are analogous art because they are related to bit/byte constraints/reductions.
Therefore, it would have been obvious to one of ordinary skill in this art at the time of invention by applicant to use Iyer before the effective with Johannsen and Bardin, because Iyer describes "[0060]… how a constraints solver can be used to solve any generic optimization problem… how a constraints solver can be used to solve the gate-sizing optimization problem in 
As to claim 2, while Johannsen discloses generating a netlist representation of the circuit design from the specification of the circuit design (see "[0010]… provide an RTL netlist of the circuit design"); generating a bit representation of the input signal for the circuit design (see "[0008]… an internal bit level representation contains a bit level variable for each bit of each word signal"); Iyer discloses propagating the input signal through the circuit design to determine results of the logic simulation (see "[0097] Let the delays from pin A to output pins 01, 02, and F1, be f1, f2, and f3,respectively. Delay f1 can be expressed as follows… [0099]… f2 can be expressed as follows… and, f3 can be expressed as follows…").
As to claim 3, Johannsen discloses wherein the specification of the circuit design includes a register transfer level (RTL) description (see "[0003]… circuit designs are usually defined in terms of Register-Transfer-Level (RTL) specifications") or a gate-level description.
As to claim 4, while Johannsen discloses generating a binary decision diagram (BDD) (see "[0003]… a set of BDD's can be constructed representing output value constraints") based on the required bits that is smaller than a BDD based on the variable as declared (see "[0042]… a scaled down RTL model 130 is computed by signal-width reduction processor, 128, in which signal widths are reduced"); Bardin discloses performing bit-level constraint solving (see "6. Bit-level Constraint solving The concolic procedure requires a solver for the quantifier-free fragment of bit-vector theory. This solver relies on a generic solving technique, namely Constraint Programming… constraint propagation mechanisms reduce variable 
As to claim 5, Johannsen discloses wherein the number of required bits is determined based on a range of values stored in the variable (see "[0048]… For example, x'[1]=1, yields x[8]=00000000 and Y[8]=11111111. [0049] In the example above, signals x[8] and Y[8] both could be reduced to a width of one bit. In general, reduction depends on the structural data dependencies occurring in the cone of influence of a signal in a given design").
As to claim 6, Bardin discloses wherein the number of required bits is determined as a logarithm of the maximum of: (a) absolute value of the largest possible value of the variable, or (b) absolute value of the smallest possible value of the variable (see "logarithm of the maximum of" as "arithmetic", "Direct translation to standard arithmetic: some constraints on bit-vectors can be directly encoded into arithmetic constraints without any loss in precision… Such constraints include… logical and arithmetic shifts" in page 19, 1st paragraph).
As to claim 7, Bardin discloses wherein the expression includes a shift operation comprising a left operand shifted by a value of a right operand, the method comprising: determining the required bits of the right operand as a set of least significant bits, wherein the size of the set of least significant bits is determined based on a logarithm of the number of bits of the left operand (see "determining the required bits of the right operand as a set of least significant bits, wherein the size of the set of least significant bits is determined based on a logarithm of the number of bits of the left operand" as "arithmetic", "Direct translation to standard arithmetic: some constraints on bit-vectors can be directly encoded into arithmetic constraints without any loss in precision… Such constraints include… logical and arithmetic shifts" in page 19, 1st paragraph).
As to claim 8, Bardin discloses determining saturation bits as a set of bits of the right operand that cause saturation of the left operand; and determining the result of the expression based on the values of the saturation bits (see "arithmetic shifts", "Direct translation to standard arithmetic: some constraints on bit-vectors can be directly encoded into arithmetic constraints without any loss in precision… Such constraints include… logical and arithmetic shifts" in page 19, 1st paragraph). About Examiner's interpretation, Examiner notes that the Application description reads "[0061]… A shift operation can be shift left, shift right, arithmetic shift left, or arithmetic shift right. In case of arithmetic shift right, if the system shifts the lhs value more than the bit width of (lhs - 1), the result becomes 0 (i.e., 000 ... 000) or -1 (i.e., 111... 111 ), depending on the MSB (most significant bit) of the lhs. This is referred to as saturation".
As to claim 9, Iyer discloses wherein the expression includes a multiply operation, the method comprising, determining a number of required bits based on the number of bits of the size of a result of the expression (see '[0113]… convert the floating point values and variables to a pre-defined precision of integer values and variables by multiplying… the various variables by multiples of 10. For example, if two decimal places after the decimal point are desired to be retained, then a floating point value of "0.156789" would be modeled as "0.156789*100"=16 in the set of constraints. Depending on the precision chosen and the magnitude of the floating point values, the bit-widths of the variables in the set of constraints can be determined, so that there is no loss of precision when the constraints solver solves the set of constraints').
As to claim 10, determining a final result of the expression by repeating a plurality of times: 1) computing a partial product and 2) determining a partial sum by adding the partial product to the final result, wherein the partial product and the addition operation restricted to be performed within the required bits and a sign bit (manipulation of mathematical concepts). The Examiner notes that it is manipulation of mathematical concepts to determine an expression result by a partial product and a partial sum.
As to claim 11, Bardin discloses wherein the expression includes a modulo operation, replacing the expression with a modulo by an equivalent expression based on multiplication (see "multiplication" as "arithmetic", "Direct translation to standard arithmetic: some constraints on bit-vectors can be directly encoded into arithmetic constraints without any loss in precision… Such constraints include… modulo arithmetic" in page 19, 1st paragraph).
As to claim 12, Iyer discloses wherein expression includes multiplication and division, the method comprising: determining a number of required bits based on the number of bits of the result of the expression; and increasing the number of required bits by a value based on the divisor of the division operator (see '[0113]… convert the floating point values and variables to a pre-defined precision of integer values and variables by multiplying or dividing the various variables by multiples of 10. For example, if two decimal places after the decimal point are desired to be retained, then a floating point value of "0.156789" would be modeled as "0.156789*100"=16 in the set of constraints. Depending on the precision chosen and the magnitude of the floating point values, the bit-widths of the variables in the set of constraints can be determined, so that there is no loss of precision when the constraints solver solves the set of constraints').
As to claim 13, Iyer discloses providing the circuit design for manufacturing of the circuit (see "[0062]… create a circuit design. Once the circuit design is finalized, it can undergo fabrication, packaging, and assembly to produce integrated circuit chips").
As to claim 14, Johannsen discloses the non-transitory storage medium storing instructions that when executed by a processor (see "[0118]… Computer system 602… Storage 608 can generally be any device that can store data"), cause the processor to perform operations… comprising: receiving a specification of the circuit design (see "[0003]… circuit designs are usually defined in terms of Register-Transfer-Level (RTL) specifications, for example, coded in hardware description languages (HDL's) like VHDL or Verilog")… identifying an expression in the specification of the circuit design (see , the expression specifying an operation based on one or more variables, wherein the specification of the circuit design includes a declaration of the variable; identifying a set of required bits for a variable used in the expression, the number of required bits determined based on a limit on the value of the variable, wherein the number of required bits is less than the number of bits specified in the declaration of the variable (see "[0044] The reduced RTL… internal bit-level representation… contains a bit-level variable for each bit of each word-level signal of the RTL representation, and, depending on the degree of reduction of the signal widths, now can contain significantly less variables for the reduced RTL")…
While Johannsen discloses identifying an expression in the specification of the circuit design, Johannsen fails to disclose performing bit-level constraint solving using the expression by limiting a processing of the operation to the set of required bits.
Bardin discloses performing bit-level constraint solving using the expression by limiting a processing of the operation to the set of required bits (see "6. Bit-level Constraint solving The concolic procedure requires a solver for the quantifier-free fragment of bit-vector theory. This solver relies on a generic solving technique, namely Constraint Programming… constraint propagation mechanisms reduce variable domains at each step of the search through propagation rules (or propagators), removing values of the domain of a variable which are not involved in any solution of the constraint" in page 17, 1st and next to last paragraphs).
While Johannsen discloses identifying an expression in the specification of the circuit design, Johannsen and Bardin fail to disclose for execution of expressions in logic simulation of a circuit design… determining a result of logic simulation based on the processing of the logical expression; and sending the results of the logic simulation for display.
Iyer discloses for execution of expressions (see "[0097] Let the delays from pin A to output pins 01, 02, and F1, be f1, f2, and f3,respectively. Delay f1 can be expressed as follows… [0099]… f2 can be expressed as follows… and, f3 can be expressed as follows…") in logic simulation of a circuit design (see "[0076]… a discretized delay model models the delay for a timing arc of a library cell")… determining a result of logic simulation based on the processing of the logical expression (see "[0106]… Modeling the gate-sizing optimization problem can involve collecting (e.g., by retrieving values stored in memory locations) circuit information (e.g., capacitance values, resistance values, logical effort values, electrically connectivity information between different circuit elements, etc.) for the selected portion of the circuit design, and constructing expressions for determining values of entities (e.g., delay values) that are required during optimization"); and sending the results of the logic simulation (see "[0083]… a new generic numerical delay model can be determined for each cell type based on the specific numerical delay models corresponding to the subset of library cells. These generic numerical delay models are "new" because they are based on the subset of library cells as opposed to being based on the set of library cells that were used in operation 204 to determine the generic numerical delay models. Output 210, i.e., the subset of library cells with their specific numerical delay models and optionally the new generic numerical delay models for the library cell types") for display (see "[0118]… Computer system 602 can be coupled with display 614").
As to claim 15, Bardin discloses wherein the number of required bits is determined as a logarithm of the maximum of: (a) absolute value of the largest possible value of the variable, or (b) absolute value of the smallest possible value of the variable (see "logarithm of the maximum of" as "arithmetic", "Direct translation to standard arithmetic: some constraints on bit-vectors can be directly encoded into arithmetic constraints without any loss in precision… Such constraints include… logical and arithmetic shifts" in page 19, 1st paragraph).
As to claim 16, Bardin discloses wherein the expression includes a shift operation comprising a left operand shifted by a value of a right operand, the instructions further causing the processor to perform operations comprising: determining the required bits of the right operand as a set of least significant bits, where in the size of the set of least significant bits is determined based on a logarithm of the number of bits of the left operand (see "determining the required bits of the right operand as a set of least significant bits, wherein the size of the set of least significant bits is determined based on a logarithm of the number of bits of the left operand" as "arithmetic", "Direct translation to standard arithmetic: some constraints on bit-vectors can be directly encoded into arithmetic constraints without any loss in precision… Such constraints include… logical and arithmetic shifts" in page 19, 1st paragraph).
As to claim 17, Bardin discloses determining saturation bits as a set of bits of the right operand that cause saturation of the left operand; and determining the result of the expression based on the values of the saturation bits (see "arithmetic shifts", "Direct translation to standard arithmetic: some constraints on bit-vectors can be directly encoded into arithmetic constraints without any loss in precision… Such constraints include… logical and arithmetic shifts" in page 19, 1st paragraph). About Examiner's interpretation, Examiner notes that the Application description reads "[0061]… A shift operation can be shift left, shift right, arithmetic shift left, or arithmetic shift right. In case of arithmetic shift right, if the system shifts the lhs value more than the bit width of (lhs - 1), the result becomes 0 (i.e., 000 ... 000) or -1 (i.e., 111... 111 ), depending on the MSB (most significant bit) of the lhs. This is referred to as saturation".
As to claim 18, Iyer discloses wherein the expression includes a multiply operation, the operations further comprising: determining a number of required bits based on the number of bits of the size of a result of the expression (see '[0113]… convert the floating point values and variables to a pre-defined precision of integer values and variables 
As to claim 19, determining a final result by repeating a plurality of times: 1) computing a partial product and 2) determining a partial sum by adding the partial product to the final result, wherein the partial product and the addition operation restricted to be performed within the required bits and a sign bit (manipulation of mathematical concepts). The Examiner notes that it is manipulation of mathematical concepts to determine an expression result by a partial product and a partial sum.
As to claim 20, Johannsen discloses a system comprising: a processor; and a non-transitory storage medium storing instructions that when executed by the processor, cause the processor to perform operations… (see "[0118]… Computer system 602… Storage 608 can generally be any device that can store data"), the operations comprising: receiving a specification of the circuit design, the specification using a hardware description language (see "[0003]… circuit designs are usually defined in terms of Register-Transfer-Level (RTL) specifications, for example, coded in hardware description languages (HDL's) like VHDL or Verilog")… identifying an expression in the specification of the circuit design (see "expression" as equation, "[0084]… the RTL representation of design, 410, and property is translated into a system E, 412, of equations of bitvector terms"), the expression specifying an operation based on one or more variables, wherein the specification of the circuit design includes a declaration of the variable; identifying a set of required bits for a variable used in the expression, the number of required bits determined based on a limit on the value of the variable, wherein the number of required bits is less than the number of bits specified in the declaration of the variable (see "[0044] The reduced RTL… internal bit-level representation… contains a bit-level variable for each bit of each word-level signal of the RTL representation, and, depending on the degree of reduction of the signal widths, now can contain significantly less variables for the reduced RTL")…
While Johannsen discloses identifying an expression in the specification of the circuit design, Johannsen fails to disclose performing bit-level constraint solving using the expression by limiting a processing of the operation to the set of required bits.
Bardin discloses performing bit-level constraint solving using the expression by limiting a processing of the operation to the set of required bits (see "6. Bit-level Constraint solving The concolic procedure requires a solver for the quantifier-free fragment of bit-vector theory. This solver relies on a generic solving technique, namely Constraint Programming… constraint propagation mechanisms reduce variable domains at each step of the search through propagation rules (or propagators), removing values of the domain of a variable which are not involved in any solution of the constraint" in page 17, 1st and next to last paragraphs).
While Johannsen discloses identifying an expression in the specification of the circuit design, Johannsen and Bardin fail to disclose for execution of expressions in logic simulation of a circuit design… receiving a request to perform logic simulation of the circuit design… determining a result of logic simulation based on the processing of the logical expression; and sending the results of the logic simulation for display.
Iyer discloses for execution of expressions (see "[0097] Let the delays from pin A to output pins 01, 02, and F1, be f1, f2, and f3,respectively. Delay f1 can be expressed as follows… [0099]… f2 can be expressed as follows… and, f3 can be expressed as follows…") in logic simulation of a circuit design (see "[0076]… a discretized delay model models the delay for a timing arc of a library cell")… receiving a request to perform logic simulation of the circuit design (see "Constraints Solvers [0019] Functional verification of complex designs largely relies … determining a result of logic simulation based on the processing of the logical expression (see "[0106]… Modeling the gate-sizing optimization problem can involve collecting (e.g., by retrieving values stored in memory locations) circuit information (e.g., capacitance values, resistance values, logical effort values, electrically connectivity information between different circuit elements, etc.) for the selected portion of the circuit design, and constructing expressions for determining values of entities (e.g., delay values) that are required during optimization"); and sending the results of the logic simulation (see "[0083]… a new generic numerical delay model can be determined for each cell type based on the specific numerical delay models corresponding to the subset of library cells. These generic numerical delay models are "new" because they are based on the subset of library cells as opposed to being based on the set of library cells that were used in operation 204 to determine the generic numerical delay models. Output 210, i.e., the subset of library cells with their specific numerical delay models and optionally the new generic numerical delay models for the library cell types") for display (see "[0118]… Computer system 602 can be coupled with display 614").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qiang Qiang, U.S. Pre–Grant publication 20120278675 discloses " [0063] The constraint solver can then perform static implication and static learning to refine the ranges of primary inputs".

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		3/26/22Primary Examiner, Art Unit 2146